Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-6 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10356989. Although the claims at issue are not identical, they are not patentably distinct from each other because as the structure (and function) of claims 1 and 3-6 are found in claim 1, noting the flexible member is referred to as the film.
Claim Objections
Claim 5 objected to because of the following informalities: “on a the annular protrusion” should read “on the annular protrusion.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bron, U.S. 4,369,923).
With respect to claim 1, Bron discloses an emitter for discharging liquid in a tube (figure 5, emitter shown on tube 8)  from a discharge port (the hole in 8 where 20 is) of the tube while controlling a flow rate of the liquid (via 12), the emitter being configured to be joined to an inner wall surface of the tube at a position corresponding to the discharge port (as shown where 6 is joined at the top, side and bottom of the tube; the examiner further notes figure 3, which discloses the emitter entirely within the device, this embodiment also reads on the claimed limitations)), the emitter comprising: a filter (26) part for receiving the liquid in the tube, the filter part being disposed in a top surface (top surface of 2 being taken as everything beneath 6) which faces the liquid in the tube when the emitter is joined to the inner wall surface of the tube (as shown); and a flow rate control part for controlling a flow rate of the liquid supplied from the filter part (being 12 and 16), the flow rate control part including: a recess (the recess noted at 14) disposed in the top surface (top surface noted beneath 6 facing the inside of tube 8); and a flexible member (12) configured to be deflected in accordance with a pressure of the liquid in the tube (pressure within 8 acts against 12 pushing it towards 16), the flexible member facing the recess (see figure 5), wherein the flexible member is disposed on the top surface (top surface of 6, which noted faces the middle of 8) such that the flexible member seals an opening of the recess (sealing the opening between that of the hole within 10 and the recess at 14).
With respect to claim 2, Bron discloses the flexible member seals the opening of the recess by rotating around a hinge located on a long side of the top surface (the hinge being the noted space in which 12 is pressed, as the side (being the long inner side of the top surface in which 12 rests) holds the flexible allowing it to have the middle section bend inwards).
With respect to claim 3, Bron discloses the flow rate control part controls the flow rate of the liquid by deflection of the flexible member (as the deflection of 12 relative to 16 controls the fluid flow through 16). 

With respect to claim 4, Bron discloses the flow rate control part includes an annular protrusion (from which 16 extends through) disposed in the recess (as seen in figure 5 and 3), the flow rate control part controls the flow rate of the liquid by narrowing a distance between the flexible member and the annular protrusion due to the deflection of the flexible member (as shown in figure 1).
With respect to claim 6, Bron discloses a tube (8); and at least one emitter (shown in figure 5), the emitter being the emitter according to claim 1 disposed on the tube (figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bron in view of Griuffre (U.S. 2004/0164185).
With respect to claim 5, Bron discloses the flow rate control part, the annular protrusion, the discharge part, but fails to specifically disclose flow rate control part includes a groove disposed on a the annular protrusion, the flow rate control part directs the liquid through the groove to the discharge port when the pressure of the irrigation liquid in the tube is equal to or higher than a predetermined value.
Griuffre, figures 2-4, discloses a groove (9) which goes through an annular protrusion (7) and the flow rate control of it directs liquid through the groove to the discharge port (5) when the pressure of the irrigation liquid in the tube is equal to or higher than a predetermined value (by closing 10 against 7, see figure 4). Griuffre discloses the groove allows for a predetermined flow in a controlled predetermined amount to be used even when the membrane is fully pushed against 7 (paragraph 0057). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the groove through the protrusion as disclosed by Griuffre in the system of Bron, to allow for a predetermined amount of fluid flow through the device even when the pressure from the device as put the membrane against the protrusion closing the main hole therethrough. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752